            Case 3:18-cv-05602-BHS-JRC Document 29 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         JACOB IVAN SCHMITT,
                                                               CASE NO. 3:18-cv-05602-BHS-JRC
11                                 Petitioner,
                                                               ORDER GRANTING MOTION TO
12                 v.                                          CONTINUE STAY
13         ERIC JACKSON,

14                                 Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus filed under 28

17   U.S.C. § 2254 to United States Magistrate Judge J. Richard Creatura. See Dkt. 3. The authority

18   for the referral is 28 U.S.C. §§ 636(b)(1)(A) and (B) and local Magistrate Judge Rules 3 and 4.

19          Petitioner filed this petition in July 2018. See Dkt. 1. This Court subsequently granted

20   multiple motions to stay this matter on the basis that petitioner is exhausting his state court

21   remedies. See Dkts. 16, 18, 20, 24, 25. In the most recent status report, respondent again

22   requests a stay as petitioner’s state court matter will be pending for the foreseeable future. See

23   Dkt. 28. Petitioner has filed no objection.

24

     ORDER GRANTING MOTION TO CONTINUE STAY
     -1
            Case 3:18-cv-05602-BHS-JRC Document 29 Filed 06/17/21 Page 2 of 2




 1          This Court may stay consideration of a habeas petition to allow a petitioner to exhaust his

 2   remedies in state court before returning to federal court. See Rhines v. Weber, 544 U.S. 69, 274–

 3   79 (2005). Because petitioner is still exhausting his state court remedies, the undersigned finds

 4   good cause to grant respondent’s request. Therefore, it is ORDERED,

 5          (1) Respondent’s motion to continue the stay (Dkt. 28) is granted, and the stay in this

 6   matter is extended to December 28, 2021. Respondent shall file a report advising the Court of

 7   the status of petitioner’s state court relief and, if necessary, a motion to extend the stay on or

 8   before December 2, 2021.

 9          (2) Should the state court terminate review of petitioner’s state court filing, either

10   petitioner or respondent shall inform the Court and request that the stay be lifted within 30 days

11   of the state court’s decision.

12          (3) The Clerk shall note the deadlines set by this Order on the docket for this matter.

13          Dated this 17th day of June, 2021.

14

15

16

17                                                          A
                                                            J. Richard Creatura
18                                                          Chief United States Magistrate Judge

19

20

21

22

23

24

     ORDER GRANTING MOTION TO CONTINUE STAY
     -2
